          Case 2:20-cv-00099-APG-BNW Document 9 Filed 09/13/21 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 WAYNE JEFFERY VILLINES,                                Case No.: 2:20-cv-00099-APG-BNW

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                      [ECF No. 7]
 6 NYE COUNTY SHERIFF DEPARTMENT,
   et al.,
 7
           Defendants
 8

 9         On July 20, 2021, Magistrate Judge Weksler recommended that I dismiss with prejudice

10 plaintiff Wayne Villines’ claims under the Fifth and Sixth Amendment and his Fourth

11 Amendment false arrest claim. ECF No. 7. She also recommended that I dismiss Villines’

12 remaining claims without prejudice. Villines did not object. Thus, I am not obligated to conduct

13 a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district

14 courts to “make a de novo determination of those portions of the report or specified proposed

15 findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th

16 Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s findings and

17 recommendations de novo if objection is made, but not otherwise” (emphasis in original)). Thus,

18 I am not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C.

19 § 636(b)(1) (requiring district courts to “make a de novo determination of those portions of the

20 report or specified proposed findings to which objection is made”); United States v. Reyna-

21 Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the

22 magistrate judge’s findings and recommendations de novo if objection is made, but not

23 otherwise” (emphasis in original)).
          Case 2:20-cv-00099-APG-BNW Document 9 Filed 09/13/21 Page 2 of 2




 1         I THEREFORE ORDER that Magistrate Judge Weksler’s report and recommendation

 2 (ECF No. 7) is accepted. Plaintiff Wayne Villines’ claims for violation of his right to counsel

 3 under the Fifth and Sixth Amendments and for false arrest under the Fourth Amendment are

 4 dismissed with prejudice. His remaining claims are dismissed without prejudice.

 5         I FURTHER ORDER that plaintiff Wayne Villines may file an amended complaint by

 6 October 13, 2021. Failure to file an amended complaint by that date will result in dismissal of all

 7 remaining claims without prejudice.

 8         DATED this 13th day of September, 2021.

 9

10
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
